United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1498
Issued: May 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2009 appellant filed a timely appeal of a November 24, 2008 decision of the
Office of Workers’ Compensation Programs, finding that his request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board
has jurisdiction over the November 24, 2008 decision. The Board does not have jurisdiction
over a decision on the merits of the claim.1
ISSUE
The issue is whether the Office properly found appellant’s application for reconsideration
was untimely filed and failed to show clear evidence of error.
1

The last merit decision was a Board decision dated September 25, 2002, affirming a February 24, 2000 Office
decision. The Board has jurisdiction over final decisions of the Office. See 20 C.F.R. § 501.2(c). For Office
decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of Office
decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
The case has been before the Board on four prior appeals. In a decision dated
September 25, 2002, the Board affirmed the termination of compensation as of June 1, 1992.2
The Board found that the weight of the medical evidence was represented by second opinion
psychiatrist, Dr. Reynaldo Abejuela, who submitted reports dated February 1, 1996 to
March 12, 1997. In a decision dated March 14, 2005, the Board affirmed a June 13, 2003 Office
decision denying appellant’s request for reconsideration without merit review of the claim.3 By
decision dated August 23, 2006, the Board affirmed a November 21, 2005 Office decision
finding appellant’s application was untimely and failed to show clear evidence of error.4 In a
decision dated June 2, 2008, the Board affirmed a September 11, 2007 Office decision finding
appellant’s application for review was untimely and failed to show clear evidence of error.5 The
history of the case is provided in the Board’s prior appeals and is incorporated herein by
reference.
On June 13, 2008 the Office received an application for reconsideration dated
June 9, 2008. Appellant stated that Dr. Abejuela saw him in 1996, not 1992 and the Office
allowed the physician to “backdate” an opinion from 1997. He reiterated his contention that he
was subject to harassment, discrimination and retaliation at the employing establishment, and
that his sick and annual leave was “stolen” by the employing establishment.
With respect to evidence submitted, an October 9, 2007 medical report from Dr. Arnold
Nerenberg, a psychologist, opined that appellant continued to have an employment-related
emotional condition after June 1, 1992.6 Dr. Nerenberg referred to chronic job stressors and a
“plethora of violations” on February 12, 1989 and “throughout” October 4, 1991. He stated that
appellant was verbally assaulted on October 4, 1991 and six months later would be April 4,
1992, not June 1, 1992 and therefore “the time frame of six months diagnoses are not an
acceptable diagnosis from Dr. Abejuela on October 10, 1996.”
On September 4, 2008 appellant submitted a statement arguing that clear evidence of
error was established by two factors. As to the first factor, he stated that he did not have pay
continued for 45 days. Appellant also argued that he was medically fit to return to work, but the
employing establishment did not accommodate him. On November 10, 2008 he submitted a
November 4, 2008 statement, stating that it was clear evidence of error to refer to a date of injury
as November 21, 1991, when an incident with his supervisor occurred on October 4, 2001.

2

Docket No. 00-1176 (issued September 25, 2002). The Office had accepted adjustment disorder and temporary
aggravation of paranoid personality disorder due to an October 4, 1991 compensable incident.
3

Docket No. 03-1724 (issued March 14, 2005).

4

Docket No. 06-375 (issued August 23, 2006), petition for recon. denied (issued January 24, 2007).

5

Docket No. 07-2386 (issued June 2, 2008), petition for recon. denied (issued October 30, 2008).

6

As the Board noted in its June 2, 2008 decision, Dr. Nerenberg had submitted a June 20, 2006 report opining
that appellant continued to have an employment-related emotional condition after June 1, 1992.

2

By decision dated November 24, 2008, the Office denied appellant’s request for
reconsideration as it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.7 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”8
Section 8128(a) of the Act9 does not entitle a claimant to a review of an Office decision
as a matter of right.10 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.11 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a) of
the Act.12 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought. The Office will consider an untimely application only if the application demonstrates
clear evidence of error on the part of the Office in its most recent merit decision. The application
must establish, on its face, that such decision was erroneous.13
The term clear evidence of error is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.14 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.15 The Board makes an independent determination of whether a

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.605 (1999).

9

5 U.S.C. § 8128(a).

10

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
12

5 U.S.C. §§ 8101-8193.

13

20 C.F.R. § 10.607.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (January 2004).

15

D.O., 60 ECAB

(Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

3

claimant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.16
ANALYSIS
The last decision on the merits of the claim was the Board’s September 25, 2002
decision. The application for reconsideration was dated June 9, 2008. Since the application was
filed more than one year after the merit decision, it is untimely.
As an untimely application for reconsideration, the issue is whether it shows clear
evidence of error by the Office. In this case, the Office had found that the medical evidence
established appellant’s employment-related emotional conditions (adjustment disorder and
temporary aggravation of paranoid personality disorder) had resolved by June 1, 1992.
Appellant’s June 9, 2008 application for reconsideration and subsequent letters generally argue
that he was subject to harassment, discrimination and retaliation. The Board has considered
these arguments in prior appeals and appellant provided no new evidence.
Appellant alleged error by the Office in relying on Dr. Abejuela’s opinion because he did
not examine appellant until 1996 and benefits were terminated June 1, 1992. A physician is not
restricted to providing an opinion as to an individual’s current condition. The second opinion
physician was provided an accurate factual and medical background and he provided a
rationalized opinion sufficient to establish the employment-related condition had resolved by
June 1, 1992.
As to other specific arguments of error, appellant did not establish clear evidence of error
on the issue presented. He appeared to refer to continuation of pay and actions of the employing
establishment regarding his return to work.17 The Office’s adverse decision was a determination
that his employment-related condition had resolved as of June 1, 1992. The arguments raised are
not relevant to the underlying issue on which that decision was made. Appellant also argues the
date of injury was incorrect, without explaining how this establishes clear evidence of error.
When the occupational claim was filed appellant indicated that he stopped working as of
November 21, 1991, and the Office noted this in its decisions. The adverse decisions regarding
the claim for compensation were not based on a specific determination of a date of injury.
With respect to medical evidence, appellant submitted an October 9, 2007 report from
Dr. Nerenberg, who again indicated that he believed appellant continued to have an employmentrelated condition. Dr. Nerenberg generally referred to a number of job stressors, but the only
accepted compensable employment factor was an October 24, 1991 incident. He does not
provide a rationalized medical opinion based on a complete and accurate background.
Moreover, as noted above, even a rationalized medical report which could have created a conflict
in the medical evidence does not establish clear evidence of error.
16

Gregory Griffin, 41 ECAB 186 (1989), petition for recon., denied, 41 ECAB 458 (1990).

17

Office regulations provide for continuation of pay by an employer for up to 45 days for a traumatic injury. 20
C.F.R. § 10.200. Appellant did not file a traumatic injury claim; he filed an occupational disease or illness claim.
See 20 C.F.R. § 10.205.

4

On appeal, appellant repeats his contentions that he was subject to discrimination and his
claim was mishandled. The Board has addressed specific claims of error presented to the Office
in this case. The posture of the case is “clear evidence of error” which remains a difficult
standard to meet. For the reasons discussed above, the Board finds appellant did not establish
clear evidence of error and the Office properly denied merit review.
CONCLUSION
The Board finds that appellant’s application for reconsideration was untimely filed and
failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 24, 2008 is affirmed.
Issued: May 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

